NUMBER 13-11-00145-CV

                                     COURT OF APPEALS

                           THIRTEENTH DISTRICT OF TEXAS

                              CORPUS CHRISTI - EDINBURG


                              IN RE EMEX HOLDINGS L.L.C.


                           On Petition for Writ of Mandamus.


                                  MEMORANDUM OPINION

                       Before Justices Garza, Vela, and Perkes
                       Memorandum Opinion by Justice Vela1

        By petition for writ of mandamus, Emex Holdings LLC (“Emex”) seeks to compel

the trial court to enforce a forum-selection clause in a joint venture agreement among

investors in a casino in Mexico. We conditionally grant mandamus relief.


        1
           See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so. When granting relief, the court must hand down an opinion as in any other case.”); id. R.
47.4 (distinguishing opinions and memorandum opinions).
                                            I. BACKGROUND

        This original proceeding arises from a dispute among investors in a casino in

Mexico City.2 Antonio Naim and Alfredo Naim (the Naims) entered a “Joint Venture

Agreement” with Entretenimiento de Mexico S.A. de C.V. (“Entretenimiento”) on October

25, 2006 regarding the construction and operation of a casino. Arturo Rojas Cardona

(“Rojas”) signed the agreement as a legal representative of Entretenimiento.

        Under the Joint Venture Agreement, the Naims contributed a plot of land and

agreed to pay for and supervise the construction of the shell of the casino itself.

Entretenimiento agreed to contribute gaming permits and equipment and to construct the

interior of the casino. The Joint Venture Agreement provided that the parties would form

a new entity to own the finished casino and the land and the Naims would own 33.4

percent of that entity and Entretenimiento would own the remaining 66.6 percent. The

Joint Venture Agreement, as translated, contains a forum-selection clause which

provides:

              SEVENTEEN. The parties agree that for the construction and
        compliance herewith, they expressly submit themselves to the Jurisdiction
        and Competence of the Common Affairs Laws and Courts seated in
        Mexico, waiving to any other that may correspond to them due to their
        present or future domiciles.

        On May 30, 2007, the parties to the Joint Venture Agreement entered into an

“Amendment to the Joint Venture Agreement.”                     The Amendment ratified the Joint

Venture Agreement but modified some of its terms. According to the Amendment, the


        2
          This Court previously considered an appeal arising from these same proceedings. See Emex
Holdings, LLC v. Naim, No. 13-09-00591-CV, 2010 Tex. App. LEXIS 4010, at **1–2 (Tex. App.—Corpus
Christi May 27, 2010, no pet.) (mem. op.) (holding that an order granting an injunction was void where it did
not contain a trial date).
                                                     2
parties acknowledged that title to the land for the casino was indirectly held by the Naims

“as they are equal owners of Garden Group L.P. . . . [which] appears as the owner of the

premises in the corresponding notarial deeds.” Instead of transferring title to a new

entity to own the finished casino and the land, the amendment provided that the Naims

would transfer 66.6 percent of the ownership interest in Garden Group L.P. (“Garden

Group”) to one of Entretenimiento’s related companies, Emex, and Emex was to hold that

interest in escrow until the Naims’ investment was fully paid. The Amendment further

provided for the transfer of a 33.4 percent interest in a casino operating company to the

Naims. Under the Amendment, Emex agreed to execute a Pledge Agreement whereby

it would pledge its 66.6 percent interest in Garden Group in favor of the Naims to

guarantee that the Naims would recover their investment in the amount of $7,250,000. 3

The Pledge Agreement provided that the share certificates of Garden Group would be

held as security by the law firm of Torres, Cantu & Aliseda, P.C. as the trustee and escrow

agent for the 66.6 partnership interest held by Emex, but pledged to the beneficial interest

of the Naims, pending payment to the Naims of $7,250,000.

       Rojas executed the Amendment as legal representative for both Entretenimiento

and Emex.         The Amendment expressly states that the “parties acknowledge the

existence of a contractual relation unifying them and they ratify the commitments

contracted in the [Joint Venture Agreement] previously executed. . . .” The Amendment

expressly cancels or modifies various enumerated provisions of the Joint Venture

Agreement; however, it does not amend or otherwise reference paragraph seventeen of

the Joint Venture Agreement containing the forum-selection clause. The Amendment
       3
           The record evidence regarding the actual amount of this investment varies.
                                                    3
specifically provides that “[t]he parties agree and acknowledge that all other clauses of

the “AGREEMENT” not breaching the provisions herein shall remain in force until

completion hereof.”

       After execution of the Amendment, but that same day, the Naims held a

partnership meeting of the Garden Group. At that meeting, the Naims transferred a 66.6

percent interest in Garden Group to Emex, as contemplated by the Amendment, and also

transferred a five percent interest in Garden Group to Sergio Seade Kuri (“Seade”) and a

2.5 percent interest in Garden Group to Elias Adam Kuri (“Adam”). The Naims and

Emex also executed the “Pledge Agreement” as contemplated by the Amendment. At

this time, the general partner of Garden Group was Gargroup L.L.C., an entity controlled

by the Naims.

       On October 17, 2008, the Naims brought suit against Emex in the 332nd District

Court of Hidalgo County, Texas. On November 12, 2008, Emex filed its answer to the

lawsuit in Hidalgo County including therein a motion to dismiss based on the

forum-selection clause in the Joint Venture Agreement.

       On November 26, 2008, a majority interest of the partnership of Garden Group

voted to substitute Barraka L.L.C. (“Barraka”) as the general partner.         The Naims

contested this action, contending that it was void ab initio because the ownership

interests in Garden Group that they conveyed to Emex and the others did not include

voting rights or the right to receive income or enjoy other benefits of ownership.

       When the trial court signed the order at issue in this original proceeding denying

Emex’s motion to dismiss, the Naims’ live pleading was the Sixth Amended Original


                                             4
Petition. In that pleading, the Naims brought claims against Emex, Barraka, Rojas,

Seade, Adam, and Torres, Cantu & Aliseda, P.C. This pleading requests declaratory

and injunctive relief and damages for breach of fiduciary duty, violations of the Texas

Deceptive Trade Practices Act, fraud, negligent misrepresentation, breach of contract,

and defamation. The Naims sought to impose liability among the defendants through

allegations of conspiracy, concert of action, agency, and respondeat superior.

According to the allegations in the lawsuit, Emex, Barraka, Rojas, Seade, and Adam

conspired to obtain and exercise control of Garden Group without compensation to the

Naims, and never intended to pay the Naims casino revenues or rent or give them

ownership in the company which would operate the casino. The Naims further alleged

that, by fraud or mistake, Adam caused the omission of terms from the Agreement, such

as terms providing for the return of Emex’s interest in Garden Group and another term

which would have made Texas law apply to the parties’ transactions and would have

allowed suit in Texas courts.

       On January 28, 2009, the Naims filed suit against Entretenimiento, Emex, Rojas,

Seade, Adam, and Jesus Hector Gutierrez Cortes in Mexico. By decision published on

July 2, 2010, a Mexican court rendered judgment in that cause. The parties to this

proceeding dispute the effect and scope of that decision.

       The Hidalgo County trial court held several different hearings which directly or

indirectly involved the motion to dismiss. The trial court considered testimony from, inter

alia, hearings held on November 26, 2008, October 21, 2009, August 3, 2010, August 26,

2010, and September 27, 2010. The Naims contended that the trial court should not


                                            5
dismiss the case because the forum-selection clause in the Joint Venture Agreement did

not apply to the Amendment or the Pledge Agreement. The Naims further contended

that Adam committed fraud in inducing them to sign the Amendment because they had

instructed Adam to apply United States and Texas law in the Amendment and he did not,

and at that time, Adam was representing all sides of the deal, thereby committing fraud by

nondisclosure and breaching his fiduciary duty to them.

      By written order signed on January 12, 2011, the trial court denied Emex’s motion

to dismiss. The order states, in pertinent part:

      The Court finds that the clause in question in the Joint Venture Agreement
      between the Plaintiffs Naim and the non-party Entretenimiento de Mexico
      S.A. de C.V. . . . does not apply to the causes of action alleged by Plaintiffs
      against Emex, does not apply to the causes of action alleged against
      Defendants, Barraka, Rojas, Adam, or Seade, does not apply to the
      declaratory judgment and other causes of action alleged related to the
      Garden Group, LP, and does not apply to the causes of action related to the
      Pledge Agreement of May 30, 2007 . . . which was signed in Texas, to be
      performed in Texas, and which does not include or adopt a forum-selection
      clause from any other agreement. The Court further finds that exceptions
      have been clearly plead and proven which render the application of the
      clause to the [Amendment] . . . to be invalid because of fraud, overreaching,
      or breach of fiduciary duty, because enforcement would be unreasonable,
      inequitable and unjust, because to enforce it would contravene strong
      public policy in Texas, and because to prosecute the subject causes of
      action in Mexico would be impossible or so gravely difficult and
      inconvenient that, for all practical purposes, the Plaintiffs would be deprived
      of [their] day in court.

      This original proceeding ensued. By three issues, with multiple sub-issues, Emex

contends that the trial court abused its discretion by:       (1) refusing to enforce the

forum-selection clause; (2) determining that the forum-selection clause did not apply to

the causes of action in the Naims’ suit; and (3) determining that the Naims had proven

their affirmative defenses to enforcement of the forum-selection clause, including, inter

                                            6
alia, that enforcement of the clause would be unreasonable or unjust or would contravene

a strong public policy, that the clause is invalid for reasons of fraud or overreaching, and

that the selected forum would be seriously inconvenient for trial.

       This Court requested and received a response to the petition for writ of mandamus

from the Naims. The Naims assert all arguments made to the trial court in avoidance of

the forum-selection clause and further assert that recent changes in the procedural

posture of the case merit remanding this issue to the trial court for consideration of new

events. Emex filed a reply in support of its petition for writ of mandamus, and the Naims

have filed a sur-reply.

                                 II. STANDARD OF REVIEW

       Mandamus relief is available when a trial court clearly abuses its discretion and a

remedy by appeal is inadequate. In re Prudential Ins. Co. of Am., 148 S.W.3d 124,

135–36 (Tex. 2004) (orig. proceeding). The Texas Supreme Court has repeatedly held

that mandamus relief is available to enforce a forum-selection clause in a contract. See,

e.g., In re Lisa Laser USA, Inc., 310 S.W.3d 880, 883 (Tex. 2010) (orig. proceeding); In re

Laibe Corp., 307 S.W.3d 314, 316 (Tex. 2010) (orig. proceeding) (per curiam); In re ADM

Investor Servs., Inc., 304 S.W.3d 371, 374 (Tex. 2010) (orig. proceeding); In re Int’l Profit

Assocs., 286 S.W.3d 921, 922 (Tex. 2009) (orig. proceeding) (per curiam); In re Int’l Profit

Assocs., 274 S.W.3d 672, 674 (Tex. 2009) (orig. proceeding) (per curiam); In re

AutoNation, Inc., 228 S.W.3d 663, 665 (Tex. 2007) (orig. proceeding); In re AIU Ins. Co.,

148 S.W.3d 109, 115–19 (Tex. 2004) (orig. proceeding).




                                             7
       A trial court abuses its discretion when it fails to properly interpret or apply a

forum-selection clause. In re Lisa Laser USA, Inc., 310 S.W.3d at 883; In re Laibe Corp.,
307 S.W.3d at 316. Further, an appellate remedy is inadequate when a trial court

improperly refuses to enforce a forum-selection clause because allowing the trial to go

forward will “vitiate and render illusory the subject matter of an appeal,” that is, trial in the

proper forum. In re AIU Ins. Co., 148 S.W.3d at 115 (quoting Jack B. Anglin Co. v. Tipps,
842 S.W.2d at 269, 272 (Tex. 1992)); accord In re Laibe Corp., 307 S.W.3d at 316.

                                         III. ANALYSIS

       In general, forum-selection clauses should be given full effect, and subjecting a

party to trial in a forum other than the contractually chosen one amounts to “clear

harassment” and injects inefficiency in the judicial process by “enabling forum-shopping,

wasting judicial resources, delaying adjudication on the merits, and skewing settlement

dynamics.” In re Lisa Laser USA, Inc., 310 S.W.3d at 883 (quoting In re AIU Ins. Co.,
148 S.W.3d at 117). Accordingly, forum-selection clauses are generally enforceable

and presumptively valid. In re Laibe Corp., 307 S.W.3d at 316; In re Int’l Profit Assocs.,
274 S.W.3d at 675, 680. However, by allowing for exceptions when enforcement of

forum-selection clauses would be unreasonable or unjust, or seriously inconvenient, the

Texas Supreme Court has recognized that there may be “extreme circumstances” that

prevent the enforcement of forum-selection clauses, but it has not “established a

bright-line test for avoiding enforcement of forum-selection clauses.” In re ADM Investor

Servs., 304 S.W.3d at 376 (following M/S Bremen v. Zapata Off-Shore Co., 407 U.S. 1, 17

(1972)).


                                               8
       A trial court abuses its discretion in refusing to enforce a forum-selection clause

unless the party opposing enforcement clearly shows:             (1) enforcement would be

unreasonable or unjust, (2) the clause is invalid for reasons of fraud or overreaching, (3)

enforcement would contravene a strong public policy of the forum where the suit was

brought, or (4) the selected forum would be seriously inconvenient for trial. In re Laibe

Corp., 307 S.W.3d at 316; In re ADM Investor Servs., 304 S.W.3d at 375. The burden of

proof is heavy for the party challenging enforcement. In re Laibe Corp., 307 S.W.3d at

316; In re ADM Investor Servs., 304 S.W.3d at 375.

                                     A. APPLICABILITY

       Emex contends that the forum-selection clause applies to the Naims’ claims. In

contrast, the Naims contend that the forum-selection clause is narrowly drafted to include

only the “construction” of and “compliance” with the Joint Venture Agreement and does

not apply to their claims, which arise from other transactional documents between the

parties, including the Pledge Agreement, the Limited Partnership Agreement of Garden

Group, and minutes of the partnership meeting from May 30, 2007. In reply, Emex

asserts that the Naims cannot isolate these transactional documents and have them

construed and applied without reference to the Joint Venture Agreement.

       In determining whether a forum-selection clause applies to a particular case, we

consider the language in the agreement and determine whether the substance of the

plaintiff’s claims falls within the scope of the forum-selection clause. See In re Int’l Profit

Assocs., Inc., 274 S.W.3d at 677; see also Deep Water Slender Wells, Ltd. v. Shell Int’l


                                              9
Exploration & Prod., Inc., 234 S.W.3d 679, 687 (Tex. App.—Houston [14th Dist.] 2007,

pet. denied); In re Ebay, Inc., No. 09-10-00265-CV, 2010 Tex. App. LEXIS 5340, at *4

(Tex. App.—Beaumont July 8, 2010, orig. proceeding) (mem. op. per curiam).

      As stated previously, the Joint Venture Agreement contains a forum-selection

clause which specifically applies to the “construction and compliance herewith.” The

Amendment introduces Emex into the transaction and expressly provides that the

“intervention” by Emex in the Joint Venture Agreement is “specified” in the Amendment.

The Amendment expressly modifies various enumerated provisions of the Joint Venture

Agreement, but does not alter the forum-selection paragraph. The Amendment states

that the “parties acknowledge the existence of a contractual relation unifying them and

they ratify the commitments contracted in the agreement previously executed . . . .” The

Amendment further provides that “[t]he parties agree and acknowledge that all other

clauses of the [Joint Venture Agreement] not breaching the provisions herein shall remain

in force until completion hereof.”   The Amendment further specifically requires the

creation of the Pledge Agreement, directs the purpose of the Pledge Agreement, and

delineates the required terms of the Pledge Agreement.           The Amendment also

delineates the structure and ownership of the Garden Group. The Amendment and the

Pledge Agreement were negotiated by the parties during the course of one day and were

executed the following day, along with the meeting of the Garden Group which executed

the agreed-upon provisions of these documents.

      “[A] contract can consist of more than one document.” In re Laibe Corp., 307
S.W.3d at 317. Documents pertaining to the same transaction may be read together


                                           10
even if they are executed at different times and do not reference each other. See id.

(citing Fort Worth Indep. Sch. Dist. v. City of Fort Worth, 22 S.W.3d 832, 840, (Tex.

2000)). Courts may construe all the documents as if they were part of a single, unified

contract. See id.

      Here, the Joint Venture Agreement, the Amendment, the Pledge Agreement, and

the other documents specified by the Naims pertain to the same overall transaction—that

is, the construction, financing, and ownership of a casino. The documents are self

referential and are parts of a unified transaction. Had the parties intended to nullify or

limit the existing forum-selection clause, they could have modified paragraph seventeen

just as they did with many of the other enumerated paragraphs in the Joint Venture

Agreement. Accordingly, we conclude that the forum-selection clause is applicable to

the Naims’ claims insofar as they arise from the other transactional documents involved in

the casino venture. See id.

      Nevertheless, the Naims assert that the forum-selection clause does not apply to

the torts they alleged in the Texas lawsuit. In examining whether claims brought by a

plaintiff fall within the scope of a forum-selection clause, the reviewing court should

engage in a “common-sense examination of the claims and the forum-selection clause to

determine if the clause covers the claims.” In re Int’l Profit Assocs., 274 S.W.3d at 677;

see In re Lisa Laser USA, Inc., 310 S.W.3d at 884; In re Laibe Corp., 307 S.W.3d at 316.

Whether claims seek a direct benefit from a contract turns on the substance of the claim,

not artful pleading. In re Int’l Profit Assocs., 274 S.W.3d at 677. We examine whether

the claims arise from the agreement rather than other general obligations imposed by


                                           11
law. In re Lisa Laser USA, Inc., 310 S.W.3d at 886.

        In this case, the Naims would have no basis for their complaints against the

defendants in this case but for the Joint Venture Agreement and the Amendment thereto.

Accordingly, the forum-selection clause in this case applies to the torts alleged by the

Naims.

        The Naims further allege that the forum-selection clause does not apply to the six

defendants in the Texas case who were not signatories to the Joint Venture Agreement:

Emex, Barraka, Rojas, Seade, Adam, and Torres, Cantu & Aliseda, and they further

contend that the presence of non-signatories precludes enforcement of the forum

selection clause. We note, however, that Emex and Rojas were both signatories to the

Amendment. With regard to Seade, Adam, and the law firm, the Texas Supreme Court

has rejected the notion that a forum-selection clause can be defeated by the presence of

non-signatories to the agreement. See In re Int’l Profit Assocs., Inc., 274 S.W.3d at 680

(“If all it takes to avoid a forum-selection clause is to join as defendants local residents

who are not parties to the agreement, then forum-selection clauses will be of little value.”);

In re FC Stone, LLC, 348 S.W.3d 548, 552 (Tex. App.—Dallas 2011, no pet.). Moreover,

the fact that the challenger might have to pursue two lawsuits—one in Mexico and one in

Texas—does not meet the standard for avoiding the forum-selection provision. See In re

Int’l Profit Assocs., Inc., 274 S.W.3d at 680; In re FC Stone, LLC, 348 S.W.3d at 552.4


        4
          We note that under the theory of equitable estoppel, a non-signatory defendant can invoke a
forum-selection clause if the signatory plaintiff “has sued signatory and non-signatory defendants based on
substantially interdependent and concerted misconduct by all defendants.” See Phoenix Network Techs.
(Europe) Ltd. v. Neon Sys., Inc., 177 S.W.3d 605, 622 (Tex. App.—Houston [1st Dist.] 2005, no pet.);
accord Deep Water Slender Wells, Ltd., 234 S.W.3d at 694.

                                                   12
      Finally, we note that the Naims contended at the trial court that the forum-selection

clause was not sufficiently specific to be enforced. While forum-selection clauses may

be ambiguous, the clause at issue is specific in its terms insofar as it applies to the

“construction” of and “compliance” with the Joint Venture Agreement and selects the

courts of Mexico as its chosen forum. See Sw. Intelecom, Inc. v. Hotel Networks Corp.,

997 S.W.2d 322, 325 (Tex. App.—Austin 1999, pet. denied) (discussing potential

ambiguities in a forum-selection clause).

      We conclude that the forum-selection clause applies to the Naims’ claims in this

case. Accordingly, we now turn our attention to the Naims’s affirmative defenses to the

forum-selection clause.

                 B. INVALID FOR REASONS OF FRAUD OR OVERREACHING

      A trial court abuses its discretion in refusing to enforce a forum-selection clause

unless the party opposing enforcement clearly shows, inter alia, that the clause is invalid

for reasons of fraud or overreaching. In re Laibe Corp., 307 S.W.3d at 316; In re ADM

Investor Servs., 304 S.W.3d at 375.         Fraudulent inducement to sign an agreement

containing a forum-selection clause will not bar enforcement of the clause unless the

specific clause was the product of fraud or coercion. See In re Lyon Fin. Servs., 257
S.W.3d 228, 232 (Tex. 2008) (orig. proceeding); see also In re Prudential Ins. Co. of Am.,
148 S.W.3d at 134 (stating that any provision relating to resolution of future disputes,

included as part of a larger agreement, would rarely be enforced if the provision could be

avoided by a general allegation of fraud directed at entire agreement). In other words,

the fraud or overreaching in question must involve the negotiation of the forum-selection


                                             13
clause itself.    Young v. Valt X Holdings, Inc., 336 S.W.3d 258, 266–267 (Tex.

App.—Austin 2010, pet. dism’d); see Clark v. Power Mktg. Direct, Inc., 192 S.W.3d 796,

800 (Tex. App.—Houston [1st Dist.] 2006, no pet.) (holding that a broadly drafted

forum-selection clause encompassed claim of fraud in the inducement).

       The Naims argue that the forum-selection clause is invalid for reasons of fraud or

overreaching. Specifically, the Naims contend that they had specifically instructed their

attorney, Adam, that they wanted United States and Texas law to apply to the

Amendment and they wanted the Amendment to delete the forum selection clause found

in the Joint Venture Agreement.          The Naims further allege that when Adam was

purportedly acting as their attorney in this transaction, Adam was secretly representing

interests adverse to them, specifically, the opposing interests of Rojas and his brothers,

who were the principals in Emex and Entretenimiento. According to the Naims, Adam

instructed Luis Cantu and Arturo Tito Torres, who are partners in Torres Cantu & Aliseda,

how to draft the Amendment and the Pledge Agreement. Thus, the Naims assert the

forum-selection agreement was procured by mistake or fraud.

       There are a number of reasons why we disagree with the Naims’ contentions.

First, the alleged fraud pertains not to the forum selection clause in the Joint Venture

Agreement, but instead to the Amendment insofar as the Naims allege that they had

instructed Adam to eliminate the forum selection requirement in the Amendment. The

Naims do not contend that the original forum selection clause was procured by fraud.

Because the Naims did not allege fraud in the inducement of the forum-selection clause in

the trial court, or fraud specific to the forum selection clause itself, the trial court could not


                                               14
have properly refused enforcement of the forum-selection clause on the ground of fraud.

See In re FC Stone, LLC, 348 S.W.3d at 551; Young, 336 S.W.3d at 266–267; cf. In re

Prudential Ins. Co. of Am., 148 S.W.3d at 134 (enforcing jury-waiver and arbitration

clauses and stating that “[a]ny provision relating to the resolution of future disputes,

included as part of a larger agreement, would rarely be enforced if the provision could be

avoided by a general allegation of fraud directed at the entire agreement”).

        Second, even if we were to assume that fraud with regard to changing the forum

selection clause in the Amendment rather than the Joint Venture Agreement obviated the

forum selection clause, we note that Alfredo Naim testified that he read the Joint Venture

Agreement before he signed it, but did not read the forum selection clause contained

therein. Alfredo further testified that he did not read the Amendment before he signed it

because he had instructed Adam to change the forum selection clause and he trusted

Adam, as his attorney, to do so.5


        5
          There is conflicting evidence in the record regarding whether or not Adam represented the Naims
in these transactions as their attorney and there is also conflicting evidence regarding who drafted the
Amendment. Alfredo Naim testified that Adam represented the Naims in these transactions, but was
secretly representing Rojas as part of a conspiracy to defraud the Naims from their investment in the
casino. Cantu testified that the Naims introduced Adam to him as their attorney and Adam did not deny it.
Adam, in contrast, testified that he never represented the Naims personally in any transaction, and was
involved in the casino transaction because he received a percentage of the venture from the Naims as
compensation for outstanding legal bills incurred by the Naims’ companies. Torres testified that neither he
nor Cantu were familiar with the contents of the Joint Venture Agreement. Torres testified that Cantu
drafted the Amendment, then, inconsistently, that Adam drafted the Amendment. Adam testified that
Cantu drafted the Amendment. Cantu testified that Adam provided him with the information that was to go
into the Amendment, and testified that he knew that the Naims wanted Texas law to apply to the
Amendment, but nevertheless Cantu did not include that in the Amendment. Cantu further conceded that
he drafted some of the terms of the Amendment, specifically those pertaining to the liability of the firm as an
escrow agent, the clause providing that all other clauses of the Joint Venture Agreement not in conflict with
the Amendment were to remain in effect, and the clause excluding fraud or bad faith in the execution of the
Amendment.

        Where there are disputed areas of fact, mandamus relief is not appropriate. In re Pirelli Tire,
L.L.C., 247 S.W.3d 670, 676 (Tex. 2007) (orig. proceeding); In re Angelini, 186 S.W.3d 558, 560 (Tex.
2006) (orig. proceeding). However, the areas of factual conflict noted do not preclude mandamus relief in
                                                     15
        A party who signs a document is presumed to know its contents. See In re Int’l

Profit Assocs., 286 S.W.3d at 922; EZ Pawn Corp. v. Mancias, 934 S.W.2d 87, 90 (Tex.

1996) (orig. proceeding) (per curiam); Town N. Nat’l Bank v. Broaddus, 569 S.W.2d 489,

492 (Tex. 1978); Estes v. Republic Nat’l Bank, 462 S.W.2d 273, 276 (Tex. 1970); Thigpen

v. Locke, 363 S.W.2d 247, 253 (Tex. 1962). Parties to a contract are obligated to protect

themselves by reading what they sign and, absent evidence of fraud or overreaching,

cannot be excused from the consequences of the failure to read the contract. See In re

Int’l Profit Assocs., 286 S.W.3d at 922 (“Parties who sign contracts bear the responsibility

of reading the documents they sign.”). Courts have consistently held that parties “must

exercise reasonable diligence for the protection of his or her own interests, and a failure to

do so is not excused by mere confidence in the honesty and integrity of the other party.”

TMI, Inc. v. Brooks, 225 S.W.3d 783, 795 (Tex. App.—Houston [14th Dist.] 2007, pet.

denied); see In re U.S. Home Corp., 236 S.W.3d 761, 764 (Tex. 2007) (orig. proceeding)

(per curiam) (“Like any other contract clause, a party cannot avoid an arbitration clause by

simply failing to read it.”). Accordingly, the Naims are charged with knowledge of the

forum selection clause and the contents of the Amendment.                       See In re Int’l Profit

Assocs., 286 S.W.3d at 922; Barnett v. Network Solutions, Inc., 38 S.W.3d 200, 204 (Tex.

App.—Eastland 2001, pet. denied) (applying this rule in the context of a forum selection

clause).

        Finally, we note that the Amendment itself provides that “[t]he parties set out that in

the execution of this Agreement there was no fraud, bad faith, injury or any other cause of


this case because resolution of the disputed facts is not necessary to determine the legal issues presented
herein.
                                                    16
nullity established by the Law.” Based on the foregoing, we conclude that the Naims did

not clearly show that the forum selection clause was the product of fraud or overreaching,

and thus the trial court could not have refused to enforce the clause on this ground.

            C. ENFORCEMENT WOULD CONTRAVENE A STRONG PUBLIC POLICY

      A trial court abuses its discretion in refusing to enforce a forum-selection clause

unless, among other things, the party opposing enforcement clearly shows enforcement

would contravene a strong public policy of the forum where the suit was brought. In re

Laibe Corp., 307 S.W.3d at 316; In re ADM Investor Servs., 304 S.W.3d at 375. The

Naims assert that the statutes and case law of the State of Texas provide a strong public

policy against requiring a Texas escrow trust agreement and/or security agreement to be

enforced in Mexican courts, when the documents in question lack a forum-selection

clause and all the transactions are to be accomplished in Texas, by Texas lawyers,

relative to an ownership interest in a Texas Limited Partnership. However, the Naims

have presented no persuasive authority for the proposition that the presence of an

escrow trust agreement or security agreement invokes a strong public policy that would

be contravened by enforcement of the forum-selection clause. While the Naims’ claims

involve, in part, ownership and control over the Garden Group, a Texas limited

partnership, the dispute arises from the Joint Venture Agreement as modified by the

Amendment. In this regard, we note that the Texas Supreme Court has held that even

where Texas statutory provisions specify the application of Texas law, those provisions

are irrelevant to the enforceability of a forum-selection clause where no statute requires

suit to be brought or maintained in Texas. See In re AutoNation, Inc., 228 S.W.3d at 669;


                                           17
In re AIU Ins. Co., 148 S.W.3d at 114.

       We conclude that the Naims have not clearly shown enforcement would

contravene a strong public policy of the forum where the suit was brought. See In re

Laibe Corp., 307 S.W.3d at 316.

          D. SELECTED FORUM WOULD BE SERIOUSLY INCONVENIENT FOR TRIAL

       A trial court abuses its discretion in refusing to enforce a forum-selection clause

unless the party opposing enforcement clearly shows, inter alia, that the selected forum

would be seriously inconvenient for trial. In re Laibe Corp., 307 S.W.3d at 316; In re

ADM Investor Servs., 304 S.W.3d at 375. The Texas Supreme Court has noted that

“[b]y entering into an agreement with a forum-selection clause, the parties effectively

represent to each other that the agreed forum is not so inconvenient that enforcing the

clause will deprive either party of its day in court, whether for cost or other reasons.” Int’l

Profit Assocs., Inc., 274 S.W.3d at 680; see In re Lyon Fin. Servs, 257 S.W.3d at 234; see

In re ADM Investor Servs., 304 S.W.3d at 375; see also In re Ebay, Inc., 2010 Tex. App.

LEXIS 5340, at *6.

       When inconvenience in litigating in the chosen forum is foreseeable at the time of

contracting, the challenger must “show that trial in the contractual forum will be so gravely

difficult and inconvenient that he will for all practical purposes be deprived of his day in

court.’” In re ADM Investor Servs., 304 S.W.3d at 375; (quoting M/S Bremen, 407 U.S. at

18).   Thus, forum-selection clauses can be avoided if the chosen forum is so

inconvenient that enforcing the clause would produce an unjust result.            In re ADM

Investor Servs., 304 S.W.3d at 375; In re Lyon Fin. Servs., 257 S.W.3d at 233; In re FC


                                              18
Stone, LLC, 348 S.W.3d at 552. In this regard, the mere inconvenience to witnesses is

not sufficient to overcome a forum-selection clause. See In re Int’l Profit Assocs., Inc.,
274 S.W.3d at 679–80; In re AIU Ins. Co., 148 S.W.3d at 113–14. Moreover, conclusory

statements are insufficient to establish such inconvenience. In re Laibe Corp., 307
S.W.3d at 318; In re ADM Investor Servs., 304 S.W.3d at 375; Lyon, 257 S.W.3d at 234

(“If merely stating that financial and logistical difficulties will preclude litigation in another

state suffices to avoid a forum-selection clause, the clauses are practically useless.”).

       In connection with this issue, the Naims have asserted that they are unable to

assert some of their causes of action in Mexico and will be unable to obtain some of the

legal remedies available in the United States. The Naims asserted in the trial court that,

while their causes of action may have corollaries or similarities under Mexican law, their

specific legal theories are not the same and their remedies or damages would be

significantly different such that they would be, for all practical purposes, deprived of their

day in court. The Naims supported these allegations with an affidavit and testimony

during a hearing from attorney Luis H. Cantu regarding some of the applicable

distinctions in law, such as the lack of causes of action for fraud and breach of fiduciary

duty in Mexico, and an affidavit from Antonio Naim regarding the underlying facts of the

lawsuit and their inability to pursue some of the causes of action in Mexico. However,

the Texas Supreme Court has held that the inability to assert a claim recognized by Texas

law in another state does not create a reason to deny enforcement of a forum-selection

clause. See In re Lyon Fin. Servs., 257 S.W.3d at 234; see also Tau Kappa Epsilon v.

USA Bus Charter, Inc., No. 03-10-00768-CV, 2011 Tex. App. LEXIS 5946, at *22 (Tex.


                                               19
App.—Austin July 28, 2011, orig. proceeding) (mem. op.). Accordingly, we conclude

that the Naims have not clearly shown that litigating in Mexico would deprive them of their

day in court so as to bar enforcement of the forum-selection clause.

                 E. ENFORCEMENT WOULD BE UNREASONABLE OR UNJUST

        A trial court abuses its discretion in refusing to enforce a forum-selection clause

unless the party opposing enforcement clearly shows, among other things, that

enforcement would be unreasonable or unjust. In re Laibe Corp., 307 S.W.3d at 316; In

re ADM Investor Servs., 304 S.W.3d at 375. The Naims contend that enforcement of the

forum-selection clause would be unreasonable or unjust because in light of the rulings

made by the Mexican trial court in the related Mexican lawsuit, “it would be impossible to

enforce the Texas Pledge Agreement in question in Mexico[’s] courts and they would not

have jurisdiction over such [a] Texas security transaction related to a Texas limited

Partnership interest.” The Naims thus conclude that litigating the matters in the Texas

lawsuit would be “impossible or so gravely difficult and inconvenient that it would be for all

practical purposes deprived of its day in court.” We have already found this argument to

be without merit, and accordingly, need not address it again. See TEX. R. APP. P. 47.1,

47.4.

                               F. CHANGED CIRCUMSTANCES

        Citing Henderson v. Floyd, 891 S.W.2d 252 (Tex. 1995) (per curiam), the Naims

contend that we should not direct the trial court to enforce the forum-selection clause

because the trial court should be given the opportunity to consider recent changes in the

procedural posture of this case, specifically including the effect of a “final judgment”


                                             20
issued by the highest court of appeals in Mexico. The Naims contend, inter alia, that

they have recently filed their seventh amended petition dropping some of the claims

raised in their earlier petition because the Mexican courts have finally determined that

Emex failed to pay back the Naims’ initial investment as required by the agreements and

that the Naims are owed $7.25 million.         The Naims argue that they have already

obtained a Mexican judgment on the issues of construction and compliance with the Joint

Venture Agreement and Amendment, leaving only “enforcement” of the Pledge

Agreement in Texas.

       In Henderson, the Texas Supreme Court conditionally granted mandamus relief

directing the trial court to vacate its order denying a motion for disqualification of counsel.

Id. at 255. However, the court specifically noted that the real party in interest contended

that the relator waived his right to disqualify counsel by failing to move to stay the

proceedings while the motion for rehearing was pending. Id. at 254–55. The court held

that the real party’s “contention involves factual assertions that should be addressed in

the first instance by the district court, and our opinion today does not preclude the district

court from considering changed circumstances which would cast relator’s motion for

disqualification in a different light,” but “[a]bsent such circumstances, however, [counsel

is] disqualified.” Id. at 255.

       While Henderson stands for the proposition that there may be instances where it is

appropriate to allow the trial court to consider new factual assertions or changed

circumstances, we do not believe that this doctrine has a necessary application in this

case. The trial court has already held multiple hearings on the issue of enforcement of


                                              21
the forum-selection clause and has issued its order. Moreover, expecting the trial court

to consider the effect of parallel proceedings during the pendency of hearings and

proceedings regarding the enforcement of a forum-selection clause is effectively like

asking the trial court to hit a moving target. Such a course of action runs contrary to a

fundamental tenet of appellate practice which requires us to review the actions of the trial

court based on the record before the court at the time it made its ruling. See Axelson,

Inc. v. McIlhany, 798 S.W.2d 550, 556 (Tex. 1990) (orig. proceeding) (concluding that

where evidence and rule changes were not presented to the trial court, they did “not form

a basis for us to find that the trial court abused its discretion in this mandamus

proceeding”); Sabine OffShore Serv., Inc. v. City of Port Arthur, 595 S.W.2d 840, 841

(Tex. 1979) (original proceeding) (holding that in an original proceeding the appellate

court may not consider evidence that was not part of the record before the trial court

except to decide its own jurisdiction); In re Taylor, 113 S.W.3d 385, 392 (Tex.

App.—Houston [1st Dist.] 2003, orig. proceeding) (“We will not consider exhibits that were

not part of the trial court record at the time of the hearing on the motion that is the subject

of this original proceeding.”); see also Methodist Hosps. v. Tall, 972 S.W.2d 894, 898

(Tex. App.—Corpus Christi 1998, no pet.) (“It is axiomatic that an appellate court reviews

actions of a trial court based on the materials before the trial court at the time it acted.”).

Accordingly, we deny the Naims’ request to dismiss or deny the petition for writ of

mandamus in order to allow the trial court to consider the current procedural posture of

the case.




                                              22
                                        IV. CONCLUSION

       We hold that the Naims failed to overcome the presumption of validity of the

forum-selection clause. See In re Lyon Fin. Servs., Inc., 257 S.W.3d at 321–32. Under

these circumstances, the trial court had no discretion to refuse Emex’s request to enforce

the parties’ contract. There is no adequate remedy by appeal when a trial court refuses

to enforce a forum-selection clause.          See In re AIU Ins. Co., 148 S.W.3d at 115.

Accordingly, we conditionally grant mandamus relief. We are confident that the trial

court will promptly vacate its order of January 12, 2011, and proceed to enforce the

parties’ forum-selection clause in accordance with this opinion. The writ of mandamus

will issue only if the trial court fails to comply.




                                                          ROSE VELA, JUSTICE

Dissenting Memorandum Opinion
by Justice Garza

Delivered and filed the
21st day of June, 2012.




                                                23